United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-477
Issued: May 7, 1007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 21, 2006 decision denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUE
The issue is whether appellant established entitlement for wage-loss compensation on
September 7, 2006 while attending a medical appointment.
FACTUAL HISTORY
On April 22, 2004 appellant, then a 50-year-old custodian, filed an occupational disease
claim alleging that she injured her right knee as a result of employment activities. The Office
accepted her claim for a right lateral meniscus tear.
On September 14, 2006 appellant filed a claim for compensation for September 7, 2006.
In the portion of the CA-7 form completed by the employing establishment, B. Freeman, I.C.

Specialist stated, “Agency verifies [four hours leave without pay (LWOP)].” In support of her
claim, appellant submitted a time analysis form, dated September 14, 2006, indicating that she
took four hours of LWOP on September 7, 2006 for the purpose of attending a doctor’s
appointment. Appellant also submitted a billing statement from Orthopedic Associates of
Central Maryland, reflecting that she attended an appointment on September 7, 2006 with
Dr. Nicholas Grosso, a Board-certified orthopedic surgeon, for treatment of a bilateral knee
condition.1 A note dated September 7, 2006 from Dr. Grosso’s office reflected that appellant
received bilateral Supartz injections in her knees on that date. Appellant submitted physician’s
notes from Dr. Grosso’s office for the period February 6 through August 31, 2006.
On October 17, 2006 the Office informed appellant that the information submitted was
insufficient to establish her claim as she had submitted no medical evidence. The Office
afforded her 30 days to submit additional evidence. Appellant submitted a letter from
Dr. Grosso certifying that she was seen in his office on September 7, 2006 and was able to return
to work on September 8, 2006.
By decision dated November 17, 2006, the Office denied appellant’s claim for leave buy
back on the grounds that the evidence did not establish that she was disabled on September 7,
2006 due to her accepted employment injury. On November 21, 2006 the Office reissued its
November 17, 2006 decision, denying appellant’s claim for compensation for September 7, 2006
on the same grounds.
LEGAL PRECEDENT
With respect to claimed disability for medical treatment, section 8103 of the Federal
Employees’ Compensation Act provides for medical expenses, along with transportation and
other expenses incidental to securing medical care for injuries.2 Appellant would be entitled to
compensation for any time missed from work due to medical treatment for an employmentrelated condition.3 However, the Office’s obligation to pay for medical expenses and expenses
incidental to obtaining medical care, such as loss of wages, extends only to expenses incurred for

1

The record reflects that on September 6, 2006 appellant submitted a claim for compensation and supporting
documentation for time lost on August 31, 2006. By decision dated January 16, 2007, the Office denied her claim.
As the appeal in this case was filed on December 11, 2006 prior to the issuance of the Office’s final decision, the
Board does not have jurisdiction to consider the merits of appellant’s claim for compensation for August 31, 2006.
The Board has jurisdiction to consider and decide appeals from the final decisions of the Office in any case arising
under the Act. There shall be no appeal with respect to any interlocutory matter disposed of by the Office during the
pendency of a case. At the time appellant filed her appeal with the Board on December 11, 2006, her claim for
compensation for August 31, 2006 was in an interlocutory posture. See 20 C.F.R. § 501.2(c).
The Board also notes that on October 30, 2006 appellant submitted a claim for compensation and supporting
documentation for time lost on October 23, 2006. As of the date of the filing of this appeal, the Office had not
issued a final decision on appellant’s claim. As the matter is in an interlocutory posture, the Board does not have
jurisdiction to consider the merits of the claim. Id.
2

5 U.S.C. § 8103(a).

3

Vincent E. Washington, 40 ECAB 1242 (1989).

2

treatment of effects of any employment-related condition.4 The Board will not require the Office
to pay compensation for disability in the absence of medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.5
As a rule, no more than four hours of compensation or continuation of pay should be
allowed for routine medical appointments. Longer periods of time may be allowed when
required by the nature of the medical procedure and/or the need to travel a substantial distance to
obtain the medical care.6
ANALYSIS
Appellant filed a claim for compensation for time lost on September 7, 2006 while she
attended a medical appointment. Medical evidence submitted in support of appellant’s claim
consists of a billing statement from Orthopedic Associates of Central Maryland, reflecting that
she attended an appointment on September 7, 2006 with Dr. Grosso for treatment of a bilateral
knee condition; a note dated September 7, 2006 from Dr. Grosso’s office reflecting that appellant
received bilateral Supartz injections in her knees on that date; and a letter from Dr. Grosso
certifying that appellant was seen in his office on September 7, 2006 and was able to return to
work on September 8, 2006.
Appellant is entitled to compensation for any time missed from work due to medical
treatment for an employment-related condition.7 The Office’s obligation to pay for medical
expenses and expenses incidental to obtaining medical care such as loss of wages, extends only
to expenses incurred for treatment of the effects of an employment-related condition.8 As a rule,
no more than four hours of compensation should be allowed for routine medical appointments.
Longer periods of time may be allowed when required by the nature of the medical procedure
and/or the need to travel a substantial distance to obtain the medical care.9 In order for a
determination to be made as to the proper amount of time to be allowed, appellant must submit
evidence documenting the time spent for the required treatment. She submitted a time analysis
form indicating that she took four hours of LWOP on September 7, 2006 for the purpose of
attending a doctor’s appointment; a billing statement reflecting that she attended an appointment
on September 7, 2006 with Dr. Grosso for treatment of her knee condition; a September 7, 2006
note from Dr. Grosso’s office reflecting that she received Supartz injections in her knees on that
date; and a letter certifying that she was seen by Dr. Grosso on September 7, 2006. The Board
finds that the evidence of record establishes that appellant is entitled to compensation for time
4

Dorothy J. Bell, 47 ECAB 624 (1996).

5

See Fereidoon Kharabi, 52 ECAB 29 (2001).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (June 1999).

7

See Dorothy J. Bell, supra note 4; Vincent E. Washington, supra note 3; see also Federal (FECA) Procedure
Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (June 1999).
8

Zane H. Cassell, 32 ECAB 1537 (1981).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (June 1999).

3

missed from work due to medical treatment for an employment-related condition on
September 7, 2006. However, the Board further finds that this case is not in posture for a
decision as to the hours of compensation that should be allowed for such treatment. The record
does not reflect the length of time appellant spent with Dr. Grosso on the date in question or the
time required for traveling to and from the appointment. The case must be remanded to the
Office for further development of the evidence, in order to determine the proper amount of time
to be allowed for appellant’s September 7, 2006 appointment with Dr. Grosso.
CONCLUSION
The Board finds that appellant is entitled to compensation for time missed from work due
to medical treatment for her employment-related condition. The Board further finds that this
case is not in posture for a decision as to a determination of the appropriate amount of time that
should be allowed for appellant’s September 7, 2006 medical appointment and shall be remanded
to the Office for further development.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 21, 2006 decision is set aside and remanded for action consistent with this decision.
Issued: May 7, 1007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

